Citation Nr: 0112207	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-47 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell skin 
cancer, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for diabetes mellitus 
secondary to service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An April 1994 rating decision denied entitlement to service 
connection for heart disease and diabetes.  A notice of 
disagreement was received in September 1994, a statement of 
the case was issued in October 1994, and the veteran's 
substantive appeal was received in December 1994.

A December 1998 rating decision denied entitlement to service 
connection for squamous cell skin cancer, including as due to 
exposure to ionizing radiation.  A notice of disagreement was 
received in October 1999, a statement of the case was issued 
in December 1999, and the veteran's substantive appeal was 
received in January 2000.

Evidence pertinent to the issues on appeal was received at 
the Board in March and April 2000.  The veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2000).

In correspondence received in November 2000 the veteran 
indicated that his poor health would preclude him from 
attending a Board hearing.


FINDINGS OF FACT

1.  The veteran's squamous cell skin cancer was first 
manifested many years after his discharge from military 
service and is not related to his military service, including 
exposure to radiation during service.

2.  The veteran's heart disease is due to tobacco use during 
service or nicotine dependence acquired in service.

3.  Diabetes mellitus was not manifested during service or 
within one year of discharge from service, nor is it 
otherwise related to service; diabetes mellitus was not 
caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's squamous cell skin cancer was not incurred 
in or aggravated by his active military service, nor may it 
be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).

2.  Heart disease was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active military service, nor may it be presumed 
to have been incurred in or aggravated by such service; 
diabetes mellitus is not proximately due to or the result of 
a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
service medical records as well as medical records over the 
years since the veteran's discharge from service.  Moreover, 
the record includes VA examination reports containing 
etiology opinions.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  

The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cancer, diabetes, and 
cardiovascular disease are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310. The Board also notes that secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service 
connected, as specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d), when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).

The Board notes here that squamous cell skin cancer is not 
listed as a disease specific to radiation-exposed veteran's 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Accordingly, service connection may not be established 
pursuant to these presumptive provisions. 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the VA Under Secretary for Benefits.  
The regulation provides a list of recognized radiogenic 
diseases and the regulatory time period when the diseases 
must become manifest.  38 C.F.R. § 3.311(b)(5).  In addition, 
§ 3.311(b)(4) provides that, even if the claimed disease is 
not one that is already recognized as radiogenic by 
§ 3.311(b)(2), the claim will still be considered, or 
developed, under § 3.311 if the veteran cites or submits 
competent scientific or medical evidence that the claimed 
disease is radiogenic.

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following:  all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

I.  Squamous Cell Skin Cancer

The veteran claims that he suffers from squamous cell skin 
cancer as a result of exposure to ionizing radiation while 
serving on active duty on the U.S.S. BRUSH.

The service medical records are negative for complaints, 
treatment, or diagnoses of carcinomas of the skin.

Various treatment records have been associated with the 
claims file, dating from June 1979 to May 1998, reflecting 
that the veteran has been seen for multiple skin lesions.

In a June 1998 letter, the veteran's private physician, 
K.M.K., M.D., stated that the veteran had suffered from 
multiple squamous cell carcinomas over the prior 10 years.  
The physician indicated that the veteran's carcinomas were 
"known to be caused from chronic radiation damage and he has 
a history of radiation exposure from 1946.  I feel that this 
may have had a significant role in the multiple skin cancers 
this man has been developing in the past decade."

In a December 1998 treatment record, the veteran's private 
physician stated that most of the veteran's recurrent lesions 
of his hands were "related to either the carbon 
tetrachloride which he used for many years or even the 
radiation exposure."

In March 1999, a request was sent to the Defense Threat 
Reduction Agency for verification of the veteran's 
participation in a radiation risk activity while on active 
duty, as well as the necessary dosimetry estimates, to 
include a skin dose assessment.

In correspondence dated in May 1999, the Defense Special 
Weapons Agency confirmed that the veteran served aboard the 
USS BRUSH.  The following reconstructed external doses were 
provided for crew members of BRUSH:

Neutron: 0.000 rem (Crew members had no 
potential for exposure to neutron 
radiation, since they were not present at 
the times of the detonations).

Gamma: Less than 0.01 rem for personnel 
who departed the ship on or before 1 
November 1947, and less than 0.02 rem for 
personnel who departed after that date.

Upper Bound: 0.1 rem.

The following was provided with respect to the skin dose 
assessment:

The veteran's skin dose on his hands is 
0.7 rem. (DD-745).

The RO referred the veteran's claim to the Compensation and 
Pension Service, which, on August 9,1999, sent a Memorandum 
to VA Under Secretary for Benefits and requested an opinion 
on the likelihood that the veteran's claimed disability was 
related to inservice radiation exposure.  A review of the 
August 9, 1999 memorandum reflects that the factual 
background of the case was provided.

In response to a memorandum directed to the Under Secretary 
for Health, a memorandum from the Chief Public Health and 
Environmental Hazards Officer, dated August 12, 1999, was 
prepared.  The medical opinion stated that skin cancer 
usually had been attributed to ionizing radiation at high 
doses, e.g., "several hundred rads."  It was noted that 
excess numbers of basal cell cancers also had been reported 
in skin which received estimated doses of 9-12 rads in 
margins of irradiated areas (Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V), 1990, pages 325 to 
327).  It was further noted that an increased risk for basal 
cell but not squamous cell skin cancers has been seen in 
atomic bomb survivors (Ron, Ionizing Radiation and Cancer 
risk: Evidence from Epidemiology, radiation /research 150 
(supplement), 1998, page S33).  The memorandum concluded with 
the opinion that "it is unlikely that the veteran's squamous 
cell skin cancer can be attributed to exposure to ionizing 
radiation in service."

In a statement dated August 16, 1999, the Director of 
Compensation and Pension Service expressed agreement with the 
August 9, 1999 medical opinion.

The Board notes that the veteran's skin cancer is not one of 
the 15 types of cancer subject to presumptive service 
connection, and the veteran's skin cancer cannot be service-
connected under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).

A review of the claim indicates that the preponderance of the 
evidence is against a finding that the veteran suffers from 
skin cancer related to his active military service.  While 
the Board acknowledges that the veteran's private physicians 
have suggested such a link between the veteran's service and 
his skin cancer, the Board finds the opinion from the Chief 
Public Health and Environmental Hazards Officer to be more 
probative.  The veteran's private physicians did not discuss 
or mention any details concerning the veteran's exposure to 
ionizing radiation during service, and the private 
physician's did not offer any rationale for their opinions.  
On the other hand, the Chief Public Health and Environmental 
Hazards Officer's opinion contained references to medical 
treatise evidence, and she also discussed the veteran's 
amount and type of exposure to ionizing radiation during 
service.

The Board acknowledges that the veteran has submitted medical 
treatise evidence in support of his claim.  However, none of 
the materials reveals any information concerning the 
veteran's specific exposure to ionizing radiation during 
service, and none of the materials links the veteran's 
disability on appeal to his service, including any possible 
exposure he may have received on active duty.  While many of 
the materials submitted by the veteran question the accuracy 
of the dosage estimates provided by the U.S. Department of 
Defense, the Board observes that the Department of Defense is 
recognized as the source for dose information in radiation 
claims in accordance with 38 C.F.R. § 3.311.

The Board further observes that medical records reveal that 
the veteran was not diagnosed with skin cancer until years 
following service.  Accordingly, a claim of entitlement to 
service connection for skin cancer under the presumptive 
provisions of 38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) 
is not for application in this case.

As for the veteran's belief that he suffers from skin cancer 
as a result of exposure to ionizing radiation during service, 
the veteran has not shown that he possesses the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his skin cancer was caused by 
exposure to ionizing radiation in service, or to any other 
incident in service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Board does not doubt the veteran's 
sincerity in his belief that he suffers from skin cancer as a 
result of exposure to radiation during service, this is a 
scientific conclusion which he is not competent to make 
without professional support in the record.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

II.  Heart Disease

The veteran asserts that he has heart disease as a result of 
nicotine dependence and tobacco use started during service.  
He also contends that his heart disease is related to his 
service-connected anxiety disorder.

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  These are questions that must be answered 
by adjudicative personnel applying established medical 
principles to the facts of particular claims.  VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

While the veteran's service medical records are negative for 
heart disease, the veteran has submitted statements from 
service comrades and friends revealing that he began smoking 
shortly after enlisting on active duty.  The veteran has 
stated that he had never smoked until given cigarettes on his 
initial troop movement at age 17.

A September 1993 private hospital report reflects a 
preoperative diagnosis of atrial fibrillation secondary to 
idiopathic dilated cardiomyopathy.  The veteran underwent 
procedures including right and left heart catheterization

In a letter dated in October 1997 letter, the veteran's 
private physician, C.M.M, M.D., stated that he had treated 
the veteran since 1993, and indicated that the veteran had a 
history of chronic atrial fibrillation and mild 
arteriosclerotic coronary artery disease.  The physician 
indicated that the veteran's long history of smoking had 
contributed to his underlying coronary artery disease due to 
arteriosclerotic hardening of the arteries.  In a letter 
dated in November 1997, Dr. C.M.M. reiterated his belief that 
the veteran's chronic use of tobacco had contributed 
significantly to his atherosclerotic vascular disease.  

In another letter dated in October 1997, the veteran's 
private physician, W.H.S., M.D., stated that the veteran's 
cigarette smoking had definitively worsened his cardiac 
condition.

At a January 1998 VA heart and hypertension examination, the 
veteran related a history of smoking over the prior 50 years.  
He stated that he currently smoked one and one-half packages 
of cigarettes daily.  The January 1998 VA examiner stated 
that the veteran's nicotine dependence "clearly occurred 
while in the service."  The examiner went on to state that 
on the basis of current data, nicotine dependence is 
associated with the development of coronary artery disease.  
Following testing and examination, the examiner stated that 
the veteran had no significant coronary artery disease, and 
that his hypertensive cardiovascular disease was not related 
to cigarette use during service.

The January 1998 VA examiner has indicated that the veteran 
become nicotine dependent after he entered service, and the 
letters from the veteran's private physicians link his heart 
disease to cigarette smoking.  While the letters do not 
specifically state that the veteran's heart disease was due 
to the direct, unbroken continuation of the nicotine 
dependence that had begun in service, such evidence can be 
inferred.  As such, the Board in this case is essentially 
faced with balancing an opinion from a VA physician against 
the opinions of the veteran's treating physicians.  While it 
is true that Dr. C.M.M. did not offer a detailed rationale 
for his opinion, the Board notes that he has treated the 
veteran for several years and is presumably knowledgeable of 
the veteran's medical history.  Accordingly, in resolving all 
doubt in the veteran's favor, the Board finds that the 
evidence supports the award of service connection for heart 
disease as result of nicotine dependence and tobacco use 
during service.

III.  Diabetes Mellitus

The veteran asserts that he suffers from diabetes that is 
related to his service-connected anxiety disorder.  The Board 
notes that the veteran has been service-connected for an 
anxiety disorder effective August 1953.

The service medical records are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.

At a May 1996 VA diabetes examination, the veteran indicated 
that he had suffered from diabetes since 1972.  It was noted 
that the veteran was currently taking insulin; the diagnosis 
was diabetes mellitus.

A June 1996 VA mental disorders examination reflected an Axis 
III diagnosis of diabetes mellitus.  The examiner stated that 
it was clear in the literature that there was a relationship 
between stress, anxiety, and worry and increased production 
of blood sugar.  The examiner then remarked that he was 
unable to state "with certitude" if there was a direct 
causal link between the veteran's anxiety disorder and his 
diabetes.

A January 1997 VA heart examination included a diagnosis of 
diabetes mellitus, adult onset.  The examiner stated that the 
veteran's diabetes was not caused or aggravated by his 
service-connected anxiety disorder.

The Board notes that the file contains two opinions on the 
question of whether the veteran's diabetes was caused or 
aggravated by his service-connected anxiety disorder.  
Neither opinion contained much in the way of a rationale.  
The Board notes, however, that the June 1996 VA examiner was 
quite equivocal in his statement and did not definitively 
state that such a relationship existed in the veteran's case.  
Furthermore, the Board notes that the January 1997 VA 
examiner appears to have higher qualifications and training 
than the June 1996 VA examiner.  Based on this difference in 
training and qualifications, the Board finds that the 
preponderance of the evidence is against a finding that 
diabetes mellitus was caused or aggravated by the veteran's 
service-connected anxiety disorder.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.


ORDER

Entitlement to service connection for squamous cell skin 
cancer and for diabetes mellitus is not warranted.  To this 
extent, the appeal is denied.

Entitlement to service connection for heart disease is 
warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

